Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 2, 2018                                                                                       Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  157122(42)(48)                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
                                                                                                    Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
                                                                    SC: 157122
  v                                                                 COA: 334248
                                                                    Saginaw CC: 16-042117-FH
  TEMARUS MONTRELL GRICE,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the motions of defendant-appellant to extend the
  time for filing a supplemental application are GRANTED. The supplemental application
  will be accepted for filing if submitted on or before March 9, 2018.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 March 2, 2018

                                                                              Clerk